DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5, 9-11, 13, 15-17, 19 and 21-24 are currently pending. Claims 3-4, 6-8, 12, 14, 18 and 20 have been canceled. Claims 22-24 are new. Claims 1, 10 and 13 have been amended. Claims 1-2, 5, 9-11, 13, 15-17, 19 and 21-24 have been examined. 

Withdrawn Claim Rejections - 35 USC § 112
Claims 13 and 18 have been rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. The amendments of Claim 13 and cancelation of claim 18 have overcome these rejection, therefore these rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US6528325B2) in view of Calenoff et al. (US5567594A) and Gupta et al. (US20140187892A1), as evidenced by Kovalenko (US20070178542A1).
Hubscher teaches throughout the publication a method using lateral flow assay device for the detection of allergen-specific IgE antibodies in human serum. Test sample reacts with gold labeled anti-IgE antibody. The resulting complex travels across the membrane where immobilized allergens capture the allergen specific IgE complex. Colored lines are formed int the test areas to indicate the presence of allergen-specific IgE antibodies (Abstract). 
Specifically, regarding claims 1, 10 and 16, Hubscher teaches a method comprising:
receiving a sample containing human IgE antibodies in a detecting apparatus (Fig. 4, Col. 4, lns. 54-56: sample site 12 to which the sample is to be applied; Col. 8, lns. 61-62: the sample containing IgE antibody; Col. 8, lns. 29-31: detection of allergen specific IgE antibodies in human), the detecting apparatus including a plurality of immunoassay test strip (Fig. 2, Col. 8, lns. 39-40: apparatus includes multiple strips next to each other) each including a conjugate pad (Fig. 3-4, Col. 5, lns. 41-43: the gold labeled antigens/antibodies are deposited and dried on a absorbent pad 16) and a nitrocellulose membrane strip including a test zone and a control zone (Fig. 4, Col. 4, lns. 49-50: on top of the membrane support 10 is a testing layer 11, preferably made out of nitrocellulose; Fig. 1-2, Col. 7, lns. 12-13 and 16: further down the length of the test strip are four binding sites, binding site 22 is for a control); 
5migrating the sample along a conjugate pad (Col. 7, lns. 42-48: after the sample has been placed at the sample opening 8, the sample migrates to the site of the gold sol labeled analytes pad 16), the conjugate pad containing anti- IgE conjugated with a detecting molecule such as a colloidal gold, colored latex beads or noble metal prior to receiving the sample and detecting the human IgE antibodies (Col. 3, lns. 44-48: saturated anti-IgE antibodies coated to colored solid phase particles at high concentration are reacted with a controlled amount of serum to allow for the near complete complexing of elevated levels of human IgE; Fig. 4, Col. 5, lns. 41-43: the gold labeled antigens/antibodies are deposited and dried on a rectangular or square absorbent pad 16; Hubscher, Col. 5, lns. 31-33: the analyte does not necessarily have to be attached to a metal sol particle, but may instead be attached to dyed or fluorescent labeled microparticles such as latex); 
complexing the human IgE antibodies in the sample with the anti IgE conjugated with the detecting molecule within the conjugate pad as the sample migrates along the 10conjugate pad to create an immune complex (Col. 7, lns. 42-48: analytes specific for the gold sol conjugate will attach and bind, thus forming gold sol labeled complexes); 
capturing the immune complex with an antigen coated on the nitrocellulose membrane strip (Fig. 4, Col. 7, lns. 47-52: the gold sol complex continues to migrate along the length of the lateral flow strip, reactive complexes are specifically captured by analyte coated on the test strip 7. Migration continues and complexes are captured on the control line of the test strip 7), wherein the test zone includes a plurality of allergen panels coated with the antigen cognate to a specific IgE of interest (Fig. 2, Col. 8, lns. 29-38: this lateral flow assay can be used for the visual detection of allergen specific IgE antibodies in human serum; at the allergen site, there are a plurality of immobilized allergens 24), wherein the antigen is associated with a different type of allergen (Col. 8, lns. 39-51: each strip can contain one or more specific allergen lines, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.).
15generating a color response responsive to the immune complex captured by the antigen on the portion of the test zone (Col. 8, lns. 60-63: assuming there is a reaction between the complexes of gold labeled anti IgE antibody and the sample containing IgE antibody and the allergens, a red line will appear at the site of the allergen when there is a positive response).
Hubscher does not specifically teach that anti-E antibody in the conjugate pad is colloidal gold labeled anti-human IgE and the relevant antigen being purified.
Gupta teaches an allergy detection system for use during catheterization (Abstract). Gupta teaches that antibodies in blood or in other biological fluids can be detected by way of reagents in a test strip (Par. 44). Gupta teaches that total IgE in a biological fluid is bound by anti-human IgE immobilized on test strips in the IgE reactive field of the test strip. Visualization of captured IgE is indicated by colloidal gold labeled anti-human IgE (Par. 46). Therefore Gupta teaches using colloidal gold labeled anti-human IgE immobilized on test strips.
Calenoff teaches a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
Regarding various detection labels (such as noble metal and colored latex beads) conjugated with the anti-human IgE, Hubscher teaches using metal sol particles (such as colloidal gold) and dyed or fluorescent labeled microparticles (such as latex) as discussed above. In addition, it is well known in the art various signal producing systems can be used to conjugate anti-human IgE as evidenced by Kovalenko (Kovalenko, Par. 87-91: signal producing system; many different types of particles may be employed for modulating light emission, such as noble metals and fluoresceinated latex particles). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hubscher, to use colloidal gold labeled anti-human IgE immobilized on test strips, as taught by Gupta, because Hubscher is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE. In addition it would be obvious to label anti-human IgE with various detection labels such as colloidal gold and colored latex because it is well known in the art various signal producing systems can be used to conjugate anti-human IgE as indicated by Kovalenko and Hubscher. 
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the IgE antigens in the test strips of Hubscher, to use purified IgE antigens, as taught by Calenoff, in order to provide increased sensitivity and specificity of a set of antigens specific for IgE (Calenoff, col. 2, lines 35-48).
One having ordinary skill in the art would have had a reasonable expectation of success in combining Hubscher with Gupta because both are directed to a method of detecting human IgE. One having ordinary skill in the art would have had a reasonable expectation of success in combining Hubscher in view of Gupta with Calenoff because both are similarly drawn to IgE antigens.

Regarding claims 2 and 11, Hubscher in view of Gupta and Calenoff teaches the method further comprising: if no immune complex is present, binding the anti-human IgE conjugated with the detecting molecule; and generating a second color response within the control zone responsive to the binding (Hubscher, Col. 7, lns. 24-28: at the control site there is immobilized a protein or substance containing sulfur residues that readily react with any colloidal gold compound. It can also be an antibody reactive with the proteins coated on the gold or microparticles surface).

Regarding claims 5, 13 and 19, Hubscher in view of Gupta and Calenoff teaches coated portion of the test zone is in a form of a predetermined shape (Hubscher, Fig. 2: visual indication is in a line/rectangular shape).

Regarding claim 17, Hubscher in view of Gupta and Calenoff teaches the detecting molecule comprises colloid gold (Hubscher, Fig. 3-4, Col. 5, lns. 41-43: the gold labeled antigens/antibodies are deposited and dried on a absorbent pad 16).

Claims 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher in view of Gupta and Calenoff, as applied to claims 1, 10 and 16 above, further in view of Abdel (US20100317033A1), as evidenced by van Zelm et al. (US20140315749A1).
Regarding claims 9, 15 and 21, Hubscher in view of Calenoff teaches the method as applied to claims 1, 10 and 16 above.
Hubscher in view of Calenoff does not specifically teach the method wherein the purified antigen comprises a humanized antibody. 
Abdel teaches methods and materials related to detecting allergens (e.g., food allergens) and/or specific antibodies in individualized consumers that are specific to an allergen (Abstract). 
Specifically, Abdel teaches that an anti-IgE antibody (e.g., omalizumab) can be immobilized to a test strip for capturing the IgE in the sample (Par. 26). It is well known in the art that omalizumab is a humanized antibody that selectively binds to human IgE as evidenced by van Zelm (van Zelm, Par. 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hubscher in view of Calenoff, to use a humanized antibody such as omalizumab as capturing antigen as taught by Abdel, because humanized antibody such as omalizumab is known in the art  as indicated by Abdel and Hubscher in view of Calenoff is generic with respect to the type of purified antigen that can be incorporated into the lateral flow device and one would be motivated to use the appropriate humanized antibody for capturing the Human IgE in the sample.
One of skill in the art would have a reasonable expectation of success in combining Hubscher in view of Calenoff with Abdel because both are directed to a method of using antigen to capture human IgE in a sample.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher in view of Gupta and Calenoff, as applied to claims 1, 10 and 16 above, further in view of Choi et al. (US20150160203A1, Pub date: 06/11/2015).
Regarding claims 22-24, Hubscher in view of Gupta and Calenoff teaches the method as applied to claims 1, 10 and 16 above.
Hubscher in view of Gupta and Calenoff does not specifically teach a conjugate pad that is overlapped by a sample pad that receives the sample. 
Choi teaches a conventional assay strip includes: a sample pad for receiving a liquid sample; a conjugate pad containing a conjugate, obtained by conjugating a label, which generates a signal that can be sensed visually or by a sensor to a ligand such as an antigen or an antibody; a porous membrane pad having immobilized thereon a binding substance (antibody or antigen) that binds specifically to an analyte in the sample and/or the conjugate; and an absorbent pad for finally receiving the liquid sample. These functional pads are connected to each other in the above order while partially overlapping each other, and attached to a solid support so that they are continuously arranged (Par. 2 and Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hubscher in view of Gupta and Calenoff, to arrange a conjugate pad that is overlapped by a sample pad that receives the sample, as taught by Choi. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent arrangement of sample pad and conjugate pad and since the same expected continuous flow of the sample fluid would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired pad arrangement of a lateral flow assay device.
One of skill in the art would have a reasonable expectation of success in combining Hubscher in view of Gupta and Calenoff with Choi because both are directed to a method of using a lateral flow assay device.

Response to Arguments
Applicant’s amendment and arguments filed on 09/12/2022 have been fully considered. 
Applicant argued that Anti-nonhuman IgE can also be used for detecting human IgE antibodies as discussed in Paragraph [0013] of the specification.
Applicant’s arguments are found not persuasive. Please note Hubster is not relied upon to teach using the anti-human IgE in the last office action dated 08/30/2022, Berlina is relied upon teaching using anti-human-IgE labeled with quantum dots to detect human IgE in the last office action. Since claim 1 has been amended with new limitation of “anti-human IgE conjugated with colloidal gold”, Berlina is withdrawn regarding the newly amended limitation and Gupta et al. (US20140187892A1) is used to teach using colloidal gold labeled anti-human IgE to detect human IgE. In addition, applicant cited Specification paragraph [0013] to demonstrate that anti-nonhuman IgE can also be used for detecting human IgE antibodies, however, Specification paragraph [0013] does not discuss this issue.

Applicant argued that while the Berlina reference does describe using IgE conjugated with quantum dots (QDs), the reference does not describe a conjugate pad including anti-human IgE conjugated with colloidal gold or latex beads as now more particularly described with respect to Claim 1.
Applicant’s arguments are found persuasive. Therefore rejections based on Berlina have been withdrawn. However, new ground of rejections based on Hubscher (US6528325B2) in view of Gupta et al. (US20140187892A1) and Calenoff (US 5567594) as evidenced by Kovalenko (US20070178542A1) are applied to the newly amended claims 1, 10 and 16 as outlined in detail in the 103 rejections above, which will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        /REBECCA M GIERE/Primary Examiner, Art Unit 1677